Citation Nr: 1033166	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  04-27 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).

In November 2004, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  A transcript of this hearing 
is associated with the claims file.

In March 2007, the Board remanded the current issue for further 
evidentiary development, and also denied entitlement to service 
connection for a bilateral knee disability and for a bilateral 
hip disability.  Because a final Board decision was rendered with 
regard to the knee and hip disabilities, those two claims are no 
longer a part of the current appeal.

In March 2009, the Board again remanded the current issue for 
further evidentiary development.  The requested development was 
completed, and the remand orders were substantially complied 
with.  The case has now been returned to the Board for further 
appellate action.  Also in March 2009, for the Board decided the 
issue of entitlement to an increased disability rating for low 
back sprain.  Because a final Board decision was rendered with 
regard to the low back disability, that claim is no longer a part 
of the current appeal.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record reflects that the Veteran's 
bilateral pes planus 
is considered no more than severely disabling, such disability 
has not been productive of marked inward displacement or severe 
spasm of the tendo achillis on manipulation, and there has been 
some improvement of his symptoms by orthopedic appliances.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in August 2003, April 2007, September 2008, and May 
2009 letters, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate his claim 
for an increased rating, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  The April 2007, September 2008, 
and May 2009 letters advised the Veteran to submit evidence 
showing his disability had worsened, to include records from 
medical providers, statements from others who could describe 
their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  These letters 
also informed the Veteran of the necessity of providing medical 
or lay evidence demonstrating the level of disability and the 
effect that the symptoms have on his employment, and provided 
examples of pertinent medical and lay evidence that the Veteran 
may submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice 
in a claim for increase need not be veteran specific).  In 
addition, these letters explained how VA determines effective 
dates and the types of evidence which impact such determination.  
The case was last adjudicated in April 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include service treatment 
records, VA treatment records, VA examination reports, and 
hearing testimony.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing argument and responding to notices.  
Moreover, he described his symptomatology and its impact on his 
functioning to VA examiners.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods based on the facts found - a practice 
known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for bilateral pes planus has been in effect 
since May 1955.  The Veteran filed his current claim for an 
increased rating in July 2003.  In the February 2004 rating 
decision on appeal, the RO continued the 30 percent rating for 
bilateral pes planus under 38 C.F.R. § 4.71a, Diagnostic Code 
5276.

Under Diagnostic Code 5276, a 30 percent evaluation is warranted 
for severe bilateral acquired flatfoot manifested by marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on use 
of the feet, and characteristic callosities.  A 50 percent 
evaluation is warranted for pronounced bilateral acquired 
flatfoot manifested by marked pronation, extreme tenderness of 
the plantar surfaces of the feet, and marked inward displacement 
and severe spasm of the tendo achillis on manipulation which is 
not improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2009).

Turning to the evidence, the Veteran underwent a VA orthopedic 
examination in September 2003.  On that occasion, it was noted 
that VA X-rays of his feet taken in July 2003 had revealed third-
degree flat feet bilaterally as well as degenerative arthritis of 
the great toe of both feet.  Physical examination of his feet 
revealed third-degree flat foot of both feet with slight rigidity 
of his great toes bilaterally.  He was diagnosed with third-
degree flat feet (noted to be diagnosed in service), with recent 
treatment with orthotic appliances for his shoes.

In a January 2004 VA treatment record, the Veteran denied any 
pain or discomfort in his feet, and it was noted that his 
orthotics controlled excessive pronation and provided adequate 
support.  In an August 2004 VA treatment record, it was again 
noted that his orthotics controlled excessive pronation and 
provided adequate support.  In a November 2004 statement and at 
his November 2004 hearing, the Veteran noted that he got some 
relief of his foot pain for a period of time with a combination 
of orthotic arch supports and pain medication.  In a December 
2004 VA treatment record, it was noted that his arch supports 
gave him some relief and that he had developed a very sensitive 
instep, arches, and heel.  He was diagnosed with severe bilateral 
pes planus, symptomatic and semi-rigid, with pain on palpation of 
the plantar fascia from the medial calcaneal tubercle to the 
metatarsophalangeal joints bilaterally.  One day later in 
December 2004, he complained of some pain even with inner soles, 
but it was noted that medication helped.

At a VA orthopedic examination in December 2004, it was noted 
that the Veteran's gait was symmetric, but his feet were not 
examined on that occasion.  In a June 2005 VA treatment record, 
he complained of some pain in his feet, and it was noted that he 
used arch supports and that medication helped.  In an August 2006 
VA treatment record, it was noted that he walked one mile per 
day.

The Veteran underwent another VA orthopedic examination in August 
2008.  On that occasion, he reported that for the past twelve 
years, he had had instep tenderness.  He also described feeling 
as if his Achilles tendon was going to give way (on the left side 
more than the right side), but it had never done so.  The Veteran 
denied any specific weakness or swelling in his feet, but he 
described stiffness in his feet and posterior calves 
(particularly at night).  It was noted that his feet had never 
locked in one position.  The Veteran noted that cold, damp 
weather tended to make his feet hurt worse.  At present, he was 
taking pain medication and also wore inserts in his shoes.  It 
was noted that he felt those inserts were helpful, particularly 
if he could put them in and take them out as he felt necessary.  
It was also noted that his gait was symmetric.  Physical 
examination of the Veteran's feet revealed that both feet, 
unloaded, were still in a pronated position and remained flat, 
although his forefeet seemed to return closer to a normal 
position.  The midfoot and forefoot joints were supple, but 
tended to lie in pronation and abduction with relation to the 
hind feet.  In stance, the medial arches were flat on the floor 
and the forefeet were splayed outwards.  All ranges of motion of 
the feet were repeated several times with no change in the range 
of motion, but with increased discomfort with each repetition.  
It was noted that VA X-rays of the Veteran's feet taken in August 
2008 had revealed degenerative joint disease throughout, most 
particularly in the first metatarsophalangeal joints bilaterally.  
It was noted that such findings confirmed the diagnosis of third-
degree flat feet with osteoarthritis.

In a December 2008 VA treatment record, it was noted that the 
Veteran had a rather significant flatfoot deformity bilaterally, 
with medial column collapse noted on the right slightly moreso 
than on the left.  In stance without orthotics, he functioned 
maximally pronated with rearfoot eversion.  However, it was noted 
that he was asymptomatic to palpation of the heel cord and was 
able to go to the balls of his feet without symptoms, with little 
rearfoot inversion.  It was also noted that his current orthotics 
appeared to hold him in fairly good position.

Having carefully considered the Veteran's contentions in light of 
the evidence 
of record and the applicable law, the Board finds that the 
Veteran's bilateral pes planus is adequately evaluated as 30 
percent disabling, as the evidence shows that it is no more than 
severely disabling.  In this regard, the objective medical 
evidence of record does not show that the Veteran's bilateral pes 
planus has been productive of marked inward displacement or 
severe spasm of the tendo achillis on manipulation.  While the 
Veteran has reported pain and stiffness in his feet, he has 
repeatedly acknowledged that his symptoms have been improved by 
orthopedic appliances as well as pain medication.  Thus, the 
Board finds that the preponderance of the evidence reflects no 
more than severe impairment bilaterally.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2009).

Even considering the Veteran's subjective complaints of pain, the 
medical evidence of record does not show any additional 
limitation of motion or functional impairment that would support 
an evaluation in excess of the 30 percent presently assigned.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

In summary, based upon the competent medical evidence of record, 
the Board concludes that the Veteran's bilateral pes planus has 
been adequately addressed by the 30 percent evaluation already 
assigned, as the appropriate characterization for rating purposes 
of the Veteran's bilateral pes planus has been shown to be severe 
(rather than pronounced).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2009).  Therefore, the Board finds that the preponderance 
of the evidence is against the claim for a disability rating in 
excess of 30 percent at any time.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board has also considered whether the Veteran's bilateral pes 
planus disability presents an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for higher ratings for additional or more severe 
symptomatology than is shown by the evidence.  Thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent for 
bilateral pes planus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


